MEMORANDUM OPINION

No. 04-03-00369-CV

Stan KOCH & Sons Trucking, Inc. and Russell Partlow,

Appellants

v.

Lelia PEREZ, Individually and as Representative of the Estate of Shannon Castillo

and as next Friend of Kristol Perez, a Minor Child, and Romulo Perez, Jr.,
Appellees

From the 365th Judicial District Court, Maverick County, Texas

Trial Court No. 02-02-18055-MCV

Honorable Amado J. Abascal, III, Judge Presiding

PER CURIAM
Sitting:	Paul W. Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:  September 17, 2003 
JOINT MOTION GRANTED; REVERSED AND REMANDED
	The parties filed a joint motion asking that the judgment of the trial court be reversed
and the cause remanded for entry of judgment in accordance with the parties' settlement.  The
motion is granted.  See Tex. R. App. P. 42.1(a)(2), 43.2(d).  The trial court's judgment is
reversed, and the cause is remanded to the trial court.  Costs of appeal are taxed against the
parties who incurred them. The parties' motion to issue the mandate is granted, and the clerk
is directed to issue the mandate immediately.  Tex. R. App. P. 18.1(c).
							PER CURIAM